Citation Nr: 0103674	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a greater rating for a temporomandibular joint 
(TMJ) disability, currently evaluated 20 percent disabling.  

Entitlement to a compensable rating for chronic prostatitis.  

Entitlement to a compensable rating for sinusitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1992 to August 
1996.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, that denied the claimed benefits.  

A rating decision in September 1996 granted service 
connection for the disabilities listed above and assigned 
noncompensable evaluations.  That rating decision also denied 
service connection for a number of other disabilities; the 
veteran appealed that determination.  The Board Remanded this 
case in July 1998 for further development of the record and 
adjudication.  A rating decision in November 1999 granted 
service connection for all the other disabilities, appeals 
for which had previously been certified for appellate 
consideration.  Those issues, therefore, are no longer before 
the Board.  A rating decision in August 2000 increased the 
rating for the veteran's TMJ disability to 20 percent 
disabling.  

The issue concerning sinusitis will be addressed in the 
Remand that follows this decision.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's TMJ disability is 
manifested by limitation of motion of the jaw, with 
limitation of inter-incisal motion to 25mm, plus additional 
limitation due to pain.  

2.  The evidence shows that chronic prostatitis is clinically 
insignificant, being manifested by rare episodes of infection 
and occasional dribbling, sometimes requiring absorbent 
materials.  


CONCLUSIONS OF LAW

1.  The service-connected TMJ disability is 30 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, and Code 9905 (2000).  

2.  Chronic prostatitis is noncompensably disabling, 
according to the schedular criteria.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.1, 4.2, and Code 7527 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect that in March 1992 the 
veteran complained of jaw pain after boxing.  He reportedly 
had a history of TMJ problems in the past after a motor 
vehicle accident.  On examination, his teeth fit together 
well, but there was TMJ crepitus with lateral jaw movement; 
the impression was TMJ pain.  He was seen in August 1993 
complaining of fever and abdominal discomfort radiating into 
his right testicle; he denied having dysuria.  There was 
questionable focal prostatic tenderness, but the prostate 
examination was otherwise normal.  The examiner's impression 
was probable nonspecific urethritis vs. prostatitis; 
antibiotics were prescribed.  The veteran was again treated 
with antibiotics for prostatitis in January 1994, with 
complaints of urinary frequency, urgency, and nocturia three 
times each night.  He also indicated that his urinary force 
and stream were somewhat reduced.  The urologist noted that 
examination showed that the veteran's prostate was normal and 
his urine was clear.  On examination in April 1996, the 
veteran reported that he was in excellent health and denied 
any history of severe tooth or gum trouble and urinary tract 
complaints, although he noted on another form that he had 
been treated for prostate enlargement since his last 
examination; the April 1996 examiner recorded a notation of 
"prostate hyperplasia [with] recurrent [symptoms] of 
prostatism."  

A VA compensation examination was conducted in August 1996.  
The veteran complained at that time of TMJ pain and 
prostatitis.  He reported that he had had an operation for 
TMJ problems before entering service, but his TMJ 
symptomatology had recurred after the boxing injury.  The 
veteran also stated that he had frequency and urgency, with 
urinary dribbling.  The examiner recorded that the veteran 
had crepitus of the TMJ joints on opening his mouth more than 
2 inches, as well as a history of prostatitis with a normal 
examination.  

A personal hearing was conducted before a hearing officer at 
the RO in May 1997.  The veteran testified that he had 
difficulty talking and eating, because he couldn't open his 
mouth wide enough and didn't have the strength to chew 
because of the crepitus in his TMJs.  He indicated that his 
jaw would swell, requiring the use of anti-inflammatory 
medication.  Regarding his prostatitis, the veteran stated 
that he would feel the need to urinate, but would be unable 
to do more than dribble; he further testified that he would 
sometimes dribble in his pants, necessitating that he wear 
small absorbent pads.  

VA outpatient records dated from January 1997 to June 1999 
show treatment or evaluation for various complaints.  Those 
records do not note any complaints or treatment concerning 
the veteran's prostatitis or urinary tract or his jaw.  

A VA compensation examination was conducted in February 1999.  
The examiner noted the veteran's report that he had a case of 
prostatitis in 1994, at which time he ran a low grade fever, 
and that he continued to have symptoms, even at the time of 
the examination.  The veteran stated that sometimes he had 
dribbling and failed to empty his bladder completely.  He 
also complained of urinary frequency and burning on 
urination.  He denied taking any medication for the condition 
or needing diapers for it, but that he felt uncomfortable 
because of the dribbling and the feeling of bladder fullness 
even after urination.  The examiner noted that he also had 
frequency when he took his diuretic antihypertensive 
medication.  The veteran denied having any bleeding or 
recurrent infection.  Examination of his prostate produced 
slight pain.  The examiner commented that the veteran gave a 
history of prostatitis in the past and some dysuria.  He 
indicated, however, that the veteran's urinary frequency 
seemed to be related to his taking a diuretic.  He stated 
that, based on the normal urinalysis and normal examination, 
"his condition of prostatitis seems to be clinically 
insignificant."  

An examination was conducted by a VA dental examiner in 
November 1999.  The veteran's chief complaint was chronic 
right and left TMJ pain which worsened when the joint was 
used for talking, eating, and swallowing.  On examination, 
the maximum opening of the veteran's jaw was 25mm with pain, 
left lateral excursion to 13mm with pain, and right lateral 
excursion to 8mm with pain.  The examiner further stated, 
"Upon opening jaw deviates to right, at 9mm right click, 
then immediately left click with maximum opening of 25mm.  
Right and left click upon excursion.  Pain worsens as opening 
begins and is maximum at point of click.  Patient has 50% 
limited range of motion of tempromandibular [sic] joint."  
Finally, the examiner commented that the veteran had 
temporomandibular joint dysfunction with symptoms of a right 
medially displaced disc.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this case, the RO 
initially assigned noncompensable ratings for the listed 
disabilities.  However, a rating decision in August 2000 
increased the rating for the veteran's TMJ disability to 
20 percent disabling, effective from the date of the 
veteran's separation from service.  Inasmuch as the 
20 percent rating for the TMJ disabilities and the 
noncompensable ratings for the other disabilities were 
assigned as part of the initial ratings for the disabilities, 
the Board will evaluate the level of impairment due to the 
disabilities throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

TMJ disability

For limitation of motion of the temporomandibular 
articulation, a 40 percent rating is assignable for inter-
incisal range of 0 to 10mm.  If the inter-incisal range is 11 
to 20mm, a 30 percent evaluation is warranted.  For an inter-
incisal range of 21 to 30mm, a 20 percent rating is to be 
assigned.  A 10 percent evaluation is warranted for inter-
incisal motion of 31 to 40mm.  If the range of lateral 
excursion is limited to 0 to 4mm, a 10 percent rating is for 
assignment.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
Code 9905.  

Because the clinical findings noted by the November 1999 
dental examiner show that the veteran can open his jaw to 
25mm, the criteria of Code 9905 indicate that a 20 percent 
rating is warranted.  The criteria for a higher rating based 
on limited lateral excursion are not met.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  The Court further indicated 
that pain should, if feasible, be portrayed in terms of the 
degree of additional range of motion loss.  See 38 C.F.R. 
§§ 4.40, 4.45.  

Considering the veteran's complaints regarding his jaw (that 
he has trouble talking and eating anything because of the 
pain in his jaw) and in light of the clinical findings noted 
by the most recent VA examiner (that he has pain on opening 
his jaw that becomes maximal at 25mm, with 50 percent 
limitation of jaw motion), the Board finds that the 
additional limitation of motion due to pain on use indicates 
a greater degree of functional impairment than is reflected 
in the 20 percent evaluation that has been assigned by the 
RO.  Applying the holding in DeLuca, it is determined that 
the pain-induced functional impairment is more consistent 
with the range of 11 to 20mm.  Accordingly, the Board finds 
that a 30 percent rating is warranted for the veteran's TMJ 
disability.  

There is no evidence in the record that the functional 
impairment that the veteran has experienced due his jaw 
disability has varied significantly at any point since his 
separation from service, and the veteran has not so 
contended.  Therefore, the 30 percent evaluation assigned by 
the Board should be effective throughout the appeal period.  
Moreover, there is nothing in the record to suggest that the 
functional limits would meet the criteria for a rating in 
excess of 30 percent at any time during the appeal period.

Chronic prostatitis

Prostate gland disabilities are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Code 7527.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent evaluation.  If 
the condition requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
rating is appropriate.  A 20 percent evaluation is to be 
assigned when the disability requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

If the daytime voiding interval is less than one hour, or if 
the disability results in awakening to void five or more 
times per night, a 40 percent rating is warranted.  For a 
daytime voiding interval between one and two hours, or if the 
disability results in awakening to void three to four times 
per night, a 20 percent evaluation is to be assigned.  A 
10 percent rating is for assignment for a daytime voiding 
interval between two and three hours, or if the disability 
causes awakening to void two times per night.  

Urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  A 10 percent 
evaluation is to be assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1) Post-void residuals greater than 150cc, 
2) markedly diminished peak flow rate (less than 10cc/sec), 
3) recurrent urinary tract infections secondary to 
obstruction, or 4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating is 
indicated for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  

Recurrent symptomatic urinary tract infections requiring 
drainage or frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrant a 20 percent rating.  A 10 percent evaluation is for 
assignment if the disability requires long-term drug therapy, 
1-2 hospitalizations per year, and/or intermittent intensive 
management.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).  

The record indicates that the veteran's prostatitis has been 
treated with antibiotics in the past.  However, there is no 
medical evidence that antibiotics have been prescribed since 
1997.  There is no evidence that the disability has ever 
required long-term drug therapy, hospitalization, or even 
intermittent intensive management.  Therefore, the criteria 
for a compensable evaluation for the prostatitis based on the 
frequency or severity of urinary tract infections are not 
met.  

Although the service medical records reflect complaints of 
reduced urinary force and stream, none of the post-service 
treatment records contains any such complaints and the 
veteran did not report such symptoms at his personal hearing.  
Further, the records do not otherwise note any other symptoms 
or clinical findings indicative of obstructive 
manifestations.  Thus, a compensable rating on that basis is 
also not appropriate.  

The veteran's primary complaints regarding his prostatitis 
concern urinary frequency and dribbling.  He testified at his 
personal hearing that the occasional dribbling required that 
he wear small absorbent pads.  No examiner or treating 
professional has noted such a requirement, however.  Also, 
essentially no abnormal clinical findings concerning this 
disability have been reported since the veteran's separation 
from service.  In addition, at the time of the February 1999 
examination the veteran reported that he was only 
"sometimes" troubled by dribbling.  Moreover, the February 
1999 examiner concluded that the veteran's prostatitis seemed 
to be clinically insignificant.  

Based on the evidence of record, the Board finds that the 
manifestations of voiding dysfunction due to prostatitis do 
not warrant a compensable evaluation.  

Finally, the veteran has complained of urinary frequency due 
to his prostatitis.  However, the most recent VA examiner 
noted that the veteran was taking a diuretic in treatment for 
his hypertension.  The examiner opined that the frequency 
seemed to be related to the use of the diuretic.  He 
concluded that, based on a normal urinalysis and normal 
examination, the veteran's prostatitis was clinically 
insignificant.  Accordingly, the Board finds that a 
compensable evaluation for the disability based on urinary 
frequency is not appropriate.  

Therefore, because none of the criteria for a compensable 
evaluation for prostatitis was met at any time since the 
veteran's separation from service, a compensable rating may 
not be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, the Board finds that the various provisions of the 
VCAA have been satisfied as to the above two issues.  He has 
been advised in the statement of the case, supplemental 
statements of the case, and the Board's July 1998 Remand as 
to the type of evidence that is necessary to substantiate his 
claims.  He has identified the sources of medical treatment 
for the above disabilities and records of that treatment have 
been requested and obtained.  The veteran has also been 
afforded VA compensation examinations to assess his 
disabilities.  The Board finds, therefore, that no further 
notice or assistance to the veteran is necessary concerning 
the above claims.  


ORDER

A higher rating of 30 percent for temporomandibular joint 
disability is allowed, subject to the regulations governing 
the award of monetary benefits.  

A compensable rating for chronic prostatitis is denied.  


REMAND

Because of the change in the law brought about by the VCAA, a 
Remand regarding the issue relating to sinusitis is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The Board notes that the veteran testified at his personal 
hearing that he had headaches due to his service-connected 
sinusitis and that he lost several days from work.  Inasmuch 
as the occurrence of headaches as a manifestation of 
sinusitis is one of the criteria for rating the disability 
and because no recent examiner has commented on the veteran's 
complaint of headaches due to his sinusitis, the Board finds 
that the veteran should be notified that medical or other 
evidence that he has headaches that are caused by his 
sinusitis is necessary to substantiate his claim.  The Board 
is also cognizant that the veteran has training as a nurse, 
whose medical opinions carry some probative value.  
Additionally, the Board believes that a medical opinion in 
this regard would be helpful.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for sinusitis.  All 
records so received should be associated 
with the claims folder.  

2.  The RO should advise the veteran that 
evidence showing that he has headaches due 
to his sinusitis-and the frequency and 
severity of those headaches-is needed to 
help substantiate his claim.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should then schedule the 
veteran for an examination by an ear, 
nose, and throat specialist.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary by the examiner should be 
completed.  The examiner's report should 
set forth in detail all current symptoms 
and clinical findings concerning the 
veteran's service-connected sinusitis.  
The examiner should be requested to 
provide a medical opinion as to whether it 
is at least as likely as not that the 
veteran has headaches as a manifestation 
of his sinusitis and, if so, should 
indicate their frequency and should state 
the degree of functional limitation caused 
by the headaches and other symptoms of 
sinusitis, i.e., the level of 
incapacitation.  All opinions should be 
supported by reference to pertinent 
evidence in the record.  

5.  Upon completion of the requested 
development of the record, the RO should 
again review the veteran's claim for a 
greater rating for his sinusitis.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

